DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an environment navigation unit (claim 1, see line 3; claims 2-3, see line 1), 
an environment identification unit (claim 1, see line 5; claim 4, see line 1), 
a geometry evaluation unit (claim 1, see lines 7 and 11; claim 6 see line 1) 
a data modification unit (claim 1, see line 9; claims 7-8 see line 1),
an environment discovery unit (claim 11, see line 3),
a performance analysis unit (claim 11, see line 6) and
a discovery update unit (claim 11, see line 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
	The objection to the title of the invention and to claim 8 has been removed, based on amendments of 6/3/22. 
The 112(f) interpretation of claims 1-4, 6-8 and 11 is being maintained.
The examiner has now given an art rejection to claims 11, 13 and 15 and allowed claims 1-4, 6-10, 12 and 14.
	Regarding the applicant’s arguments concerning claims 1-2 and 4-16, there is an error because the art cited by the examiner was to Mildrew US2018/0143756 A1 in view of Cooper US 6,118,456 not to Satou US2021/0297802 in view of Riggs US 2019/0082283.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENO et. al. “Virtual and Real-World Ontology Services” 2011, IEEE (from ids submitted 12/1/2021).

Regarding claim 11, ENO teaches: 11. (Original) A system for improving a discovery process for a virtual environment, the system comprising (ENO: pg. 49, right col., 1st par.): 
an environment discovery unit operable to perform a discovery process comprising navigation of the virtual environment and identification of one or more aspects of the virtual environment (ENO: pg. 49, right col. 1st two pars. “In our system, avatarbots (program- rather than human-controlled avatars) navigate the virtual world, storing metadata about the locations and objects they encounter”; see also the sec. on Determining Location Context, pgs. 49-50 “…in the same way, context can improve computers’ ability to recognize and interact with objects in real and virtual worlds. A computer agent (such as an avatarbot that harvests virtual world content) might recognize that solid objects are obstacles to avoid…”); 
a performance analysis unit operable to evaluate the effectiveness of the discovery process (ENO: fig. 1, pg. 50, left col., 1st three pars. “we trained a classification model to classify locations based on their text and region. We used a support vector machine (SVM) classifier…Figure 1 shows a comparison of the SVM classifications with labeled locations’ true classifications. The average classifier accuracy using fivefold validation was 58.2 percent across 13 parcel Second Life classifications, a result that was 60 percent better than the best naïve classifier based just on the underlying parcel type probabilities.”); and
a discovery update unit operable to modify future operation of the environment discovery unit in dependence upon the evaluation (ENO: pg. 50, left col., 3rd par. “…Once a location’s general purpose is known, the likelihood of finding certain objects changes. In a fully automated system, an object recognition system can use the new contextual probabilities to improve object classification, providing a way to disambiguate a bed (for flowers) in a park from a bed (for sleeping) in a residence.”).

Regarding claim 13, ENO teaches: 13. (Original) A method for improving a discovery process for a virtual environment, the method comprising (ENO: pg. 49, right col., 1st par.; One of ordinary skill in the art would recognize that a system with avatarbots that navigate a virtual world includes a method): 
performing a discovery process comprising navigation of the virtual environment and identification of one or more aspects of the virtual environment (ENO: pg. 49, right col. 1st two pars. “In our system, avatarbots (program- rather than human-controlled avatars) navigate the virtual world, storing metadata about the locations and objects they encounter”; see also the sec. on Determining Location Context, pgs. 49-50 “…in the same way, context can improve computers’ ability to recognize and interact with objects in real and virtual worlds. A computer agent (such as an avatarbot that harvests virtual world content) might recognize that solid objects are obstacles to avoid…”); 
evaluating the effectiveness of the discovery process (ENO: fig. 1, pg. 50, left col., 1st three pars. “we trained a classification model to classify locations based on their text and region. We used a support vector machine (SVM) classifier…Figure 1 shows a comparison of the SVM classifications with labeled locations’ true classifications. The average classifier accuracy using fivefold validation was 58.2 percent across 13 parcel Second Life classifications, a result that was 60 percent better than the best naïve classifier based just on the underlying parcel type probabilities.”); and 
modifying future discovery processes in dependence upon the evaluation (ENO: pg. 50, left col., 3rd par. “…Once a location’s general purpose is known, the likelihood of finding certain objects changes. In a fully automated system, an object recognition system can use the new contextual probabilities to improve object classification, providing a way to disambiguate a bed (for flowers) in a park from a bed (for sleeping) in a residence.”).

Claim 15 is similar to claim 13 and is therefore rejected using same rationale. Claim 15 further requires: A non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method for improving a discovery process for a virtual environment, the method comprising: that is also taught by ENO (see pg. 49, sec. Determining Location Context, right col. 1st par. “In the same way, context can improve computers’ ability to recognize and interact with objects….” (One of ordinary skill in the art would recognize that a computer includes a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method).

Allowable Subject Matter
Claims 1-4, 6-10, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claims 12 and 14 are similar in scope), the prior art doesn’t teach: wherein the geometry evaluation unit is operable to evaluate the visibility of an aspect of the geometry in dependence upon the number of times it is identified.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HOVDEN US20190087067A1, SUMNER US20170330362A1, BETZLER US20110191365A1, PORTER US10766136B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612